Citation Nr: 0033346	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-08 680	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a heart disorder, 
claimed as secondary to service-connected hepatitis.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



REMAND

The veteran served on active duty from March 1952 to January 
1954.  He appeals to the Board of Veteran's Appeals (Board) 
from a December 1997 RO decision which denied service 
connection for a heart disorder, claimed as secondary to 
service-connected hepatitis.  The veteran was scheduled for a 
December 2000 Board hearing in Washington, D.C., but prior to 
the hearing he requested a local hearing before a Board 
member sitting at the RO (i.e., a Travel Board hearing).  A 
Travel Board hearing must be scheduled by the RO.  
38 U.S.C.A. § 7107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2000).  Accordingly, the 
case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board in accordance with appellate 
procedures.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



